REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of a plant cover enclosure comprising a plurality of panels coupled together at adjacent seams and each having a major mesh surface, and a seam extending along a peripheral edge of the  major mesh surface, the plurality of panels defining a first triangle-shaped mesh section terminating at a sealed top apex, and a second mesh section integral with the first triangle-shaped mesh section, the second mesh section defining a bottom end, and a first fastener adjacent the peripheral edge of a respective panel; a base coupled to the enclosure and comprising a solid major surface extending radially and laterally outward, and a second fastener carried by the  solid major surface and extending radially; andSerial No. 16/637,794 Filed: 2/10/2020a support extending vertically from a ground surface to abut the sealed top apex; the  first fastener and second fastener being aligned and configured to provide access into the enclosure, as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. For example, D’Ulisse et al. (US 3,477,453) discloses a enclosure comprising a plurality of panels coupled together at adjacent seams and each having a major mesh surface, and a seam extending along a peripheral edge of the  major mesh surface, the plurality of panels defining a first triangle-shaped mesh section, and a second mesh section integral with the first triangle-shaped mesh section, the second mesh section defining a bottom end, and a first fastener adjacent the peripheral edge of a respective panel; a base coupled to the enclosure and comprising a solid major surface extending radially, and a second fastener carried by the  solid major surface and extending radially; andSerial No. 16/637,794 Filed: 2/10/2020a support extending vertically from a ground surface; the  first fastener and second fastener being aligned and configured to provide access into the enclosure but fails to disclose the first triangle-shaped mesh section terminating at a sealed top apex, the solid major surface extending laterally outward and the support extending vertically from a ground surface to abut the sealed top apex.
           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on M-F10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EBONY E EVANS/Primary Examiner, Art Unit 3647